
	

116 SRES 147 ATS: Honoring the memory of Jereima “Jeri” Bustamante on the 1-year anniversary of her passing.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 147
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2019
			Mr. Scott of Florida (for himself and Mr. Rubio) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the memory of Jereima Jeri Bustamante on the 1-year anniversary of her passing.
	
	
 Whereas Jereima Jeri Bustamante (referred to in this preamble as Jeri Bustamante) lived the American Dream; Whereas, after moving from Panama to the United States with her family, Jeri Bustamante—
 (1)attended Miami Beach Senior High School; and (2)earned a Bachelor’s Degree in Communication and Media Sciences and a Master’s Degree in Public Administration from Florida International University;
 Whereas Jeri Bustamante had a tireless work ethic and a passion for communication, and paid for her education by working while enrolled in school;
 Whereas that tireless work ethic and passion for communication propelled Jeri Bustamante to professional success, beginning with an internship at a Miami television station and culminating in a period of service as press secretary to Florida Governor Rick Scott;
 Whereas the enthusiasm, compassion, tenacity, and vibrant energy of Jeri Bustamante are greatly missed by her family, friends, and coworkers;
 Whereas the spirit of Jeri Bustamante lives on through the Jereima Bustamante Memorial Scholarship, which aims to help graduates of Miami Beach Senior High School achieve their goals and pursue the American Dream through a college education; and
 Whereas April 8, 2019, marks 1 year since the life of Jeri Bustamante was tragically cut short in a fatal boating accident: Now, therefore, be it
		
	
 That the Senate— (1)honors the life and memory of Jereima Jeri Bustamante (referred to in this resolving clause as Jeri Bustamante);
 (2)offers heartfelt condolences to the family, loved ones, and friends of Jeri Bustamante; (3)recognizes that living the American Dream remains possible for any individual who, following the example of Jeri Bustamante, works hard to pursue and achieve a goal; and
 (4)encourages the recipients of the Jereima Bustamante Memorial Scholarship to carry on the legacy of Jeri Bustamante.
			
